Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-6-2009

Ramos-Vasquez v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2631




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Ramos-Vasquez v. Atty Gen USA" (2009). 2009 Decisions. Paper 1769.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1769


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
IMG-33                                                         NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                               Nos. 07-2631 & 08-2091
                                    (consolidated)
                                     ___________

                            ELENA RAMOS-VASQUEZ,
                                         Petitioner

                                           v.

                 ATTORNEY GENERAL OF THE UNITED STATES

                      ____________________________________

                      On Petition for Review of an Order of the
                           Board of Immigration Appeals
                             (Agency No. A70-129-341)
                    Immigration Judge: Honorable Mirlande Tadal
                     ____________________________________

                  Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  March 5, 2009
          Before: SLOVITER, STAPLETON AND COWEN, Circuit Judges

                           (Opinion filed : March 06, 2009 )
                                     ___________

                                      OPINION
                                     ___________

PER CURIAM

      Elena Ramos-Vasquez petitions for review of an order of the Board of

Immigration Appeals (BIA). For the reasons below, we will deny the petition for review.
       Ramos-Vasquez, a native of El Salvador, entered the United States on November

30, 2004, and was charged as removable for being present in the United States without

being admitted or paroled. Ramos-Vasquez conceded removability and applied for

asylum, withholding of removal, and relief under the Convention Against Torture.

Ramos-Vasquez argued that she was targeted by gangs in El Salvador because she

received money from her husband in the United States. After a hearing, the IJ denied

relief and ordered Ramos-Vasquez removed to El Salvador. The IJ found that

Ramos-Vasquez had not demonstrated that her past experiences in El Salvador rose to the

level of persecution, that she had a well-founded fear of persecution if she returned, or

that she was targeted as a member of a particular social group. The BIA dismissed the

appeal.

       Ramos-Vasquez filed a petition for review which was docketed at No. 07-2631.

On January 30, 2008, we granted the government’s motion to remand the matter to the

BIA and stayed Ramos-Vasquez’s removal pending the BIA’s decision on remand. On

March 21, 2008, the BIA held that persons with family members working in the United

States did not constitute a particular social group and dismissed the appeal. Ramos-

Vasquez then filed a timely petition for review which was docketed at No. 08-2061. The

petitions have been consolidated.

       We have jurisdiction under 8 U.S.C. § 1252. We may reverse the BIA’s decision

only if the record permits but one reasonable conclusion which was not the one reached



                                             2
by the Board. I.N.S. v. Elias-Zacarias, 502 U.S. 478, 481 (1992). To establish eligibility

for asylum, Ramos-Vasquez must demonstrate either past persecution or a well-founded

fear of future persecution on account of race, religion, nationality, membership in a

particular social group, or political opinion. See Vente v. Gonzales, 415 F.3d 296, 300 (3d

Cir. 2005). For withholding of removal, she must demonstrate that it is more likely than

not that her life would be threatened in El Salvador on account of these protected

grounds. Tarrawally v. Ashcroft, 338 F.3d 180, 186 (3d Cir. 2003); 8 U.S.C.

§ 1231(b)(3)(A). To be eligible for withholding of removal under the Convention

Against Torture, Ramos-Vasquez must demonstrate that it is more likely than not that she

would be tortured if removed to El Salvador. 8 C.F.R. § 208.16(c)(2).

       Ramos argues that she was targeted for robbery by a gang in El Salvador based on

her membership in a social group comprised of Salvadorans who have immediate

relatives in the United States. Ramos-Vasquez stated that she had been robbed at

gunpoint by members of the Maras gang twice, in February and September of 2004. The

robbers allegedly told her that they knew she had money sent to her from relatives in the

United States and that she should not notify the police, as they could not help her.

Ramos-Vasquez did not report the robberies but instead fled to the United States. The

two robberies Ramos-Vasquez suffered do not rise to the level of persecution, regardless

of whether she was targeted on account of a protected ground. See Lie v. Ashcroft, 396
F.3d 530, 536 (3d Cir. 2005)(“[T]wo isolated criminal acts, perpetrated by unknown



                                             3
assailants, which resulted only in the theft of some personal property and a minor injury,

[are] not sufficiently severe to be considered persecution.”)

       Moreover, there is nothing in the record to suggest that Ramos-Vasquez was

targeted based on the source of her money and not based on the simple fact that she had

money. Ramos-Vasquez has not shown that Salvadorans who receive money from

immediate relatives in the United States should be considered a social group. In Escobar

v. Gonzales, 417 F.3d 363 (3d Cir. 2005), we rejected the proposed social group of

“Honduran street children.” We noted

       the record fails to show any realistic differences between these children and those
       of Guatemala or Sao Paulo or hundreds of other locations across the globe.
       Incidents of deprivation and suffering are, unfortunately, universal and not
       confined to one country. Thus a legitimate distinction cannot be made between
       groups of impoverished children who exist in almost every country.

Id. at 367. The same is true here; Salvadorans who receive money from relatives in the

United States are no different from people around the world who are targeted for robbery

because they have money.

       Ramos-Vasquez has not shown that the record compels a finding of past

persecution or a well-founded fear of future persecution on the basis of a social group.

Nor has she shown that the record compels a finding that her life would be threatened or

that she would be tortured if removed to El Salvador so as to entitle her to withholding of

removal or relief under the CAT. Tarrawally v. Ashcroft, 338 F.3d 180, 186 (3d Cir.

2003); 8 C.F.R. § 208.16(c)(2).



                                             4